EXHIBIT 99.1 55 Union Boulevard, P.O. Box 269, Totowa, NJ07511-0269 (973) 942-1111Fax (973) 942-9816 www.greatercommunity.com FOR IMMEDIATE RELEASE Greater Community Bancorp Reports 2007EPS of $1.02 TOTOWA, NJ, January 16,2008–Greater Community Bancorp (“GCB”or the “Company”) (Nasdaq: GFLS) announced2007 net income of $8.9 millionor per diluted share, compared with $5.6 million or $0.65 per diluted share for the year 2006. Net income for the fourth quarter of 2007 was $2.0 million, or $0.23 per diluted share, compared toa net loss of $1.4 million or $(0.17) per diluted share for the 2006 fourth quarter and net income of $2.2 million or $0.25 per diluted share for the third quarter of 2007. Earnings results for 2006 included a one-time provision for income taxes of $4.2 million in recognition of an additional current income tax liability. In connection with this, net income for 2007 included a partial recovery of the tax provision and related interest in the amount of $1.8 million. The Company previously announced that it had mitigated and extinguished the tax liability. For 2007, net interest income was $31.6 million, a decrease of $0.2 million compared with 2006, and the net interest margin declined from 3.85% in 2006 to 3.52% in 2007. During most of 2007, interest rates and competitive market conditions put upward pressure on the cost of funds, and the margin declined despite significant volume growth in the Company’s loan and lease portfolio. The provision for loan and lease losses for 2007 was $1.6 million, increasing $0.9 million from 2006, largely in relation to loan and lease growth. Total non-interest income was $7.2 million, up $0.9 million from 2006, and included growth in commissions and fees and loan fee income, while gains on sales of investment securities rose $0.7 million from the prior year. Non-interest expense totaled $25.7 millionfor 2007, increasing $1.0 million or 4% over 2006. Non-interest expense for 2007 included a $0.5 million recovery of interest on income taxes, which was more than offset by a $0.8 million previously announced charge related to redemption of all of the outstanding trust preferred securities issued in 2002 by GCB Capital Trust II, a Delawarestatutory trust sponsored by the Company. Additionally, non-interest expense for 2007 included professional fees of approximately $0.5 million incurred in connection with the previously announced and pending merger of GCB with Oritani Financial Corp. For the fourth quarter of 2007, net interest income was $8.2 million, increasing $0.5 million or 6.4% compared with the 2006 fourth quarter. The net interest margin declined from 3.59% to 3.55% between periods, largely attributable to a compression resulting from the interest rate yield curve and market conditions. The provision for loan and lease losses for the three months ended December 31, 2007 was $0.3 million, increasing approximately $0.1 million from the same prior-year period. Non-interest income totaled $2.1 million in the fourth quarter of 2007, compared with $1.8 million in the 2006 fourth quarter, and included $0.6 million in gains on sales of investment securities, which increased $0.3 million. Non-interest expense for the three months ended December 31, 2007 was $6.5 million, a decrease of $0.4 million compared with the fourth quarter of 2006. Included in non-interest expense in the 2006 fourth quarter was $0.9 million for interest on income taxes in connection with a provision for income taxes recognized for an additional current tax liability. The fourth quarter of 2007 included $0.5 million in professional fees in connection with the previously announced merger of GCB with Oritani Financial Corp. On a linked quarter basis, net interest income for the fourth quarter of 2007 increased $0.3 million compared with the third quarter of 2007. The net interest margin improved from 3.48% to 3.55% over the period, as the Company’s cost of deposits and borrowings benefited from the Federal Reserve’s reductions to interest rates during the quarter. The provision for loan and lease losses for the three months ended December 31, 2007 was $0.3 million, declining $0.3 million from the linked quarter. Non-interest income totaled $2.1 million for both the fourth and third quarters of 2007. Fourth quarter non-interest income included gains on sales of investment securities of $0.6 million, increasing $0.2 million compared with the linked quarter, while loan fee income declined by $0.2 million. Non-interest expense for the three months ended December 31, 2007 was $6.5 million, increasing $0.3 million from the linked quarter. Non-interest expense for the fourth quarter included approximately $0.5 million in professional fees in connection with the previously announced merger of GCB with Oritani Financial Corp. Compared with the third quarter of 2007, the provision for income taxes for the fourth quarter of 2007 included an additional $0.3 million related to a deferred tax benefit that is no longer realizable. Greater Community Bancorp’s Chairman, Presidentand CEO, Anthony M. Bruno, Jr., commented,“Along with many other community banks, GCB experienced a particularly challenging interest rate and competitive environment this past year. A flat and often inverted yield curve during most of the year made it increasingly difficult to attract core deposits and drove our deposit costs higher, while earning asset yields remained relatively stable. This had the effect of compressing our net interest margin for most of the year despite growing our loan and lease portfolio by $81.4 million, or 11.3%, from a year ago. Although total revenue improved only slightly from 2006, largely because of net interest margin compression, non-interest expense was limited to growth of 4% despite containing a number of one-time charges, and we benefited from resolving a previous tax liability.” Mr. Bruno added, "While GCB has no sub-prime mortgage loans, we are not immune to the credit challenges and current market conditions facing the financial services industry. However, we remain ever-committed to prudent credit risk management and conservative credit practices. At December 31, 2007, GCB is adequately reserved with an allowance for loan and lease losses of $11.2 million or 1.39% of total loans and leases.” Non-performing assets were 0.21% of total assets at December 31, 2007, compared to 0.15% at the prior year-end. Net charge-offs for 2007 were 0.05% of average loans and leases, compared to 0.03% for 2006. At December 31, 2007, total assets were $977.4 million, increasing 2.8% from year-end 2006.Loans and leases increased $81.4 million or 11.3%, totaling $802.9 million as of December 31, 2007. Deposits totaled $749.5 million, increasing $22.2 million or 3.0% from year-end 2006. Shareholders' equity totaled $72.4 million at December 31, 2007, increasing 7.1% from the prior year-end. Common shares outstanding at year-end were 8,709,940. Cash dividends declared during the year, adjusted for stock dividends, totaled $0.568 per share, including a $0.145 per share quarterly cash dividend declared in December 2007. About the Company Greater Community Bancorp is a financial holding company headquartered in Totowa, New Jersey. The Company operates fifteenfull-service branches in the northern
